UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6883


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RODNEY MORRIS JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:05-cr-00506-JCC-1)


Submitted:   November 20, 2014            Decided:   November 24, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Rodney Morris Jones, Appellant Pro Se.        Dennis Michael
Fitzpatrick, Jeffrey L. Shih, OFFICE OF THE UNITED STATES
ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Rodney      Morris         Jones    seeks        to        appeal       the    district

court’s orders treating his motion seeking relief under the All

Writs    Act,      28    U.S.C.      §     1651       (2012),        as     a     successive         and

unauthorized 28 U.S.C. § 2255 (2012) motion, and dismissing it

on that basis, and denying Jones’ Fed. R. Civ. P. 59(e) motion

to alter or amend the judgment.                       The district court’s orders are

not    appealable        unless      a    circuit           justice       or    judge       issues     a

certificate of appealability.                         28 U.S.C. § 2253(c)(1) (2012);

Reid    v.    Angelone,        369    F.3d       363,        369    (4th        Cir.    2004).         A

certificate        of      appealability              will         not     issue        absent        “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                        When the district court denies

relief   on     the     merits,      a    prisoner          satisfies          this    standard       by

demonstrating           that   reasonable             jurists       would        find       that     the

district      court’s      assessment        of        the    constitutional                claims    is

debatable     or      wrong.         Slack       v.    McDaniel,          529     U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is     debatable,        and     that        the    motion       states       a    debatable

claim of the denial of a constitutional right.                                   Slack, 529 U.S.

at 484-85.



                                                  2
           We have independently reviewed the record and conclude

that Jones has not made the requisite showing.             Accordingly, we

deny a certificate of appealability and dismiss the appeal.               We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.


                                                                  DISMISSED




                                      3